Citation Nr: 0103026	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for postoperative residuals of pyloroplasty with vagotomy for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim.

The record reflects that the veteran originally requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal.  However, the veteran withdrew this hearing 
request in January 2000.  38 C.F.R. § 20.704(e) (2000).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's service medical records reflect that he was 
discharged from service due to a duodenal ulcer.  Service 
connection was subsequently granted for a duodenal ulcer by a 
February 1944 rating decision.  Over the years, various 
disability ratings have been assigned for this disorder, with 
the current 30 percent rating being in effect since January 
1, 1980.

The veteran's current increased rating claim was received by 
the RO in September 1998.  He was subsequently scheduled for 
VA medical examinations in November and December 1998, but 
failed to appear.  However, attached comments from a VA 
Medical Center (VAMC) staff member reflect that the veteran 
was contacted regarding his failure to appear, and the staff 
member opined that the veteran was too old to comprehend 
anything about his disability exam.  It was noted that the 
veteran had been contacted twice, and that it was explained 
to him that he needed to have some X-ray exams done, but he 
did not understand anything that was relayed.  The veteran 
reported that he lived with his daughter, but he did not know 
where she worked or even a phone number.  The VAMC staff 
member opined that the veteran needed special attention, and 
that any claim opened on his behalf should be followed up by 
his legal guardian or someone that was caring for him.

In the July 1999 rating decision, the RO denied the veteran's 
claim for a disability rating in excess of 30 percent for his 
duodenal ulcer, in part, because of his failure to report for 
the scheduled VA medical examinations. 

The record also reflects that several rating decisions found 
the veteran to be competent for VA purposes.  However, a June 
2000 rating decision proposed a finding of incompetency for 
VA purposes.  No final decision regarding competency is in 
the documents assembled for the Board's review.  In fact, the 
record reflects that a temporary file was created regarding 
this issue so that the veteran's claims folders could be 
transferred to the Board in conjunction with this appeal.

It is noted that the record indicates that the veteran 
appeared for an aid and attendance examination in conjunction 
with his claim for these benefits, and that he was apparently 
accompanied to this examination by his daughter.  The record 
also indicates that the veteran underwent a neuropsychology 
evaluation in June 2000 which resulted in an impression of 
dementia and depression, and that he was transferred to a 
nursing home in August 2000.

In a January 2001 statement, the veteran's accredited 
representative contended that the case should be remanded for 
an examination.  The representative asserted that the record 
clearly showed that the veteran had dementia, and although he 
was considered competent at the time of the previously 
scheduled VA medical examinations, he should have possibly 
been rated incompetent.  Additionally, the representative 
noted that the veteran now had someone (his daughter) who was 
responsible for taking him to his medical appointments.  The 
representative also noted the fact that incompetence was 
proposed by the June 2000 rating decision, but the final 
decision was not of record.

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

As noted above, the RO denied the veteran's claim, in part, 
because he failed to appear for the scheduled VA medical 
examinations.  However, the veteran's representative has 
contended that the veteran had "good cause" for his failure 
to appear.  Specifically, because of the impairment caused by 
his dementia.  The comments from the VAMC staff member 
regarding the veteran's failure to appear for the 
examinations, and the fact that the RO proposed a finding of 
incompetency, supports this contention.  Moreover, the record 
reflects that the veteran did subsequently appear for an aid 
and attendance examination.  Consequently, the Board is of 
the opinion that the veteran should be provided with one more 
opportunity to report for a VA medical examination for 
disability evaluation purposes.  Accordingly, a remand is 
warranted.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  Since 
it has already been determined that a remand is warranted in 
the instant case, the Board is of the opinion that the RO 
should address in the first instance whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his duodenal 
ulcer.  After securing any necessary 
release, the RO should obtain these 
records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
severity of his postoperative residuals 
of pyloroplasty with vagotomy for 
duodenal ulcer.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




